Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27-50 are objected to because of the following informalities:   Claims 27, 28, and 30-50 recite “that” in a way that hampers clear reading of the claim.  For instance, claim 47 recites, “A system as in Claim 45, wherein the mapping unit that is integrated with the GIS.”, whereas it appears this claim should read, “A system as in Claim 45, wherein the mapping unit is integrated with the GIS.
	In a similar manner, claim 29 reads, “A system as in Claim 27 any one of the above claims, wherein the environment monitoring unit comprising the RaDAR, the LiDAR and the 360 degree panoramic image sensors.” whereas it appears this claim should read “…monitoring unit comprises the RaDAR…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 26 and 39 recites the limitation "defined rules" in lines 23 and 3, respectively.  
Claim 26, recites “compares and stores the results” in line 17.   
Claim 29, 30, and 32 recite “the LiDAR”.  Claim 29 additionally recites “the RaDAR”. 
Claim 37 recites, “the defined criteria”.
Claim 41 recites, “the relative data”
There is insufficient antecedent basis for these limitations in the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, US 2011/0261202 A1 in view of Noone, WO 2016/156401, in view of Walvoord, US 9,466,143 B1.

Regarding claim 26, Goldstein discloses: a system that provides environmental monitoring by means of comprehensive and mobile units ([0083] “mobile apparatus”, per figure 8, and description in [0081]), and that perform the recognition of texts ([0042] discloses license plate recognition and searching for a requested license plate, which requires text recognition of the plate characters.), license plates ([0042] “license plate recognition” (LPR).), objects ([0088] discloses monitoring and motion detection using motion masks for object detection.) and faces (See [0097].), comprising 
at least one user access device in communication with the data network, with which the user (K) interacts (Control and Monitoring Center, per figure 16, allows interfacing with the network devices.), wherein
at least one environment monitoring unit disposed on the vehicles or objects (See [0081].) for environmental monitoring and location detection and having at least one camera that detects images ([0085] discloses collecting data from multiple remote cameras.), at least one sensor unit with sensors thereon for measuring sounds ([0054] discloses a microphone.), and at least one wireless communication device f’or transmitting the data received from the camera and the sensor unit to corresponding units via a data network ([0064]: rule-based management, data acquisition, analysis storage, and remote access may be wirelessly performed.),
at least one communication interface that receives the data by means of the wireless communication device and categorizes the same so as to send each data to the corresponding unit for processing and that receives the data sent to be transmitted to the user access device and transmits the same to the user access device via a data network ([0060]-[0062] disclose with respect to figure 3, system 300 a central station providing monitoring via TCP/IP.),
at least one analysis unit that processes the data transmitted by the communication interface and that compares and stores the results (See [0049]),
at least one image processing unit that is disposed in the analysis unit and that executes the text, license plate, face and stored and defined object recognition functions by processing the visual data received from the camera (See [0051], intelligent video motion detection, “VMD.”), 
at least one detection unit that is disposed in the analysis unit and that analyzes the sensor data received from the sensor unit and transmitted by the communication interface based on the defined rules ([0098]-[0099] disclose with respect to figure 13 a license plate recognition system using masks.),
at least one data storage unit that is disposed in the analysis unit and that stores the data with which the analysis results will be compared and the comparison results ([0029]), and
Goldstein does not disclose that the mobile units comprise: audio, radiation, and chemical gas sensing units and that perform recognition of colors
Nor does Goldstein disclose:
at least one sensor unit with sensors thereon for measuring radiation, air pollution, chemical gasses, fog and weather conditions
 	However Noone discloses in an analogous art: audio, radiation (Page 30, lines 9-17.), and chemical gas sensing units (Page 29, lines 1-7.) and that perform recognition of colors (Page 20, lines 18-26 disclose color recognition of vehicles.)
at least one sensor unit with sensors thereon for measuring radiation, air pollution (Lines 1-7 on page 29.), chemical gasses, fog and weather conditions (Page 29, lines 20-26.)
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the “safe city” system described in Goldstein to incorporate the features, disclosed in Noone, of a radiation and chemical gas sensing unit, as well as a color identification of a vehicle.  Incorporating chemical and radiation sensing units into Goldstein would enhance the ability of scientists, engineers, and private citizens to understand their environment and make informed decision based thereon, by decentralizing the collection and distribution of data related to environmental conditions and potential hazards (e.g. chemical spill), (See Noone, page 29, lines 1-18).
The combination of Goldstein in view of Noone fails to disclose: 
at least one mapping unit that receives the digital data captured by the camera and the location data from the communication interface and that generates the 3D map of the city by processing the location information and the digital images received from different cameras 
However, Walvoord discloses a system and technique for generating geo-accurate three-dimensional scene reconstruction, using stereoscopy to generate a point cloud, in conjunction with using a GPS data to orient and position the point cloud data within a fixed coordinate system, as disclosed in column 2, lines 3-24.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate, into the system of Goldstein, the feature disclosed in Walvoord, of generating a three-dimensional scene map using the multiple overlapping cameras of Noone, and GPS information, using the technique disclosed in Walvoord, in order to improve the situational awareness of an end user, by complementing the other data types provided in Goldstein, with predictable results.  

Regarding claim 27, the combination of Goldstein, in view of Noone, in view of Walvoord discloses the limitations of claim 26, upon which depends claim 27.  This combination, specifically, Noone, further discloses: a system as in Claim 26, wherein the user access device that enables the data transmitted by the analysis unit and the mapping unit via the communication unit to be displayed to the user (K) by means of a suitable interface (Noone, See figure 4).

Regarding claim 28, the combination of Goldstein, in view of Noone, in view of Walvoord discloses the limitations of claim 27, upon which depends claim 28.  This combination, specifically Noone, further discloses: a system as in Claim 27, wherein the environment monitoring unit that associates the data collected by the units contained therein with the location information detected by the environment monitoring unit and transmits the data to the communication interface (Noone, Page 6, lines 20-27 disclose synchronizing recorded camera data with vehicle speed radar information, and forwarding to storage means.).

Claims 29-38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Noone, in view of Walvoord, in further view of Jarrell, US 2017/0301220 A1.

Regarding claim 29, the combination of Goldstein, in view of Noone, in view of Walvoord discloses the limitations of claim 27, upon which depends claim 29.  This combination does not disclose: a system as in Claim 27, wherein the environment monitoring unit comprising the RaDAR, the LiDAR and the 360 degree panoramic image sensors.
Jarrell discloses with respect to figure 6 that a UAV management module according to the invention comprises a Radar 611 and a Lidar 612 sensors.  Jarrell discloses in the last six lines of [0109] that two, three, four or more cameras may provide 360 degree coverage of an area.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate radar and lidar into the system of Goldstein and Noone, as suggested by Jarrell, in order to enhance the sensor capabilities of the “smart city” system of Goldstein in view of Noone, allowing, for instance, precise distance measurement and 3-D images (Jarrell [0186]). 

Regarding claim 30, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 29.  This combination, specifically Noone, further discloses: a system as in Claim 29, wherein the environment monitoring unit that associates the data generated by the camera with the data received from the LiDAR sensors and sends the same together with the location information to the mapping unit via the communication interface in order to use the data generated by the camera in 3D mapping process (Noone, Page 24, lines 4-11.).

Regarding claim 31, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 29, upon which depends claim 31.  This combination, specifically Goldstein, further discloses: a system as in Claim 29, wherein the environment monitoring unit that transmits the data collected by the sensor unit and the location information to the detection unit via the communication interface (Goldstein in [0081] discloses transfer of audio/video to video central stations. [0043] discloses integration of the monitoring apparatus with GPS.).

	Regarding claim 32, the combination of Goldstein, in view of Noone, in view of Walvoord, discloses the limitations of claim 30, upon which depends claim 32.  This combination, specifically Jarrell, further discloses: a system as in Claim 30, wherein the communication interface that transmits images captured by the camera to image processing unit in the analysis unit together with the location data (Goldstein discloses that a unified database of recognized license plates, images, and location information distributes analysis and query process, and can notify a specific department, e.g. police, using said images and location information, about a vehicle passing a specific checkpoint.), and 
This combination, specifically Jarrell, further discloses: to the mapping unit together with the LiDAR data and the location data ([0201] discloses lidar sensors 612 may register measurements which are passed to a sensor hub 620, as part of an impaired driver module.).

	Regarding claim 33, the combination of Goldstein, in view of Noone, in view of Walvoord, discloses the limitations of claim 31, upon which depends claim 33.  This combination, specifically Goldstein, further discloses a system as in Claim 31, wherein the communication interface that transmits the sensor data collected by the sensor unit to the detection unit (Goldstein [0061]-[0062] discloses TCP/IP communication and distribution of multiple video units over a large area.).

Regarding claim 34, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 32, upon which depends claim 34.  This combination, specifically Goldstein, further discloses: a system as in Claim 32, wherein the image processing unit that runs queries of identified texts, license plates, objects and faces based on the text, license plate, object and face data stored in the data storage unit and evaluates the result (Goldstein discloses querying of captured human faces, ([0097]), and license plate information, ([0099])).

	Regarding claim 35, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 34, upon which depends claim 35.  This combination, specifically Goldstein, further discloses: a system as in Claim 34, wherein the image processing unit that compares the identified license plates and faces with the license plates and faces in the databases integrated with the analysis unit that contain the information of suspected persons, vehicles, objects and texts. (Goldstein [0039] discloses continuous image comparison with a criminal database).

Regarding claim 36, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 34, upon which depends claim 36.  This combination, specifically Noone, further discloses: a system as in Claim 34, wherein the image processing unit that transmits the data concerning the person and vehicle of interest to the user access device via the communication interface to be displayed to the authorized users if the image processing unit detects that the identified license plate and face match with a suspected vehicle. (Noone, page 16 lines 17-19).

a system as in Claim 36, wherein the image processing unit that categorizes the detected texts, license plates and faces based on the defined criteria and that transmits the same to the storage unit to be stored therein (Goldstein discloses license plate recognition and facial recognition, and discloses that the detected plates may be searched [0041]-[0042], as well as well facial images, which searching is based on the indexing and categorization of facial information ([0039]).).

Regarding claim 38, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 37, upon which depends claim 38.  This combination, specifically Noone, further discloses a system as in Claim 37, wherein the image processing unit that detects, in addition to the license plate information, the color (Noone further discloses on page 20, lines 18-27 that vehicle color may be an identification criterion.), brand, model and class information ([0041] in Goldstein discloses “car body identification”, “model”, “weight and measurement”) of the identified vehicles by associating to the location and temporal information and transmits the information to the storage unit (From line 29, Noone further discloses the CCPC can deliver to a host computer a coded representation of the above.  Jarrell also discloses in [0204] a message or alert may provide a vehicle location, and a time stamp related to a vehicle information [0218]).

Regarding claim 45, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 34, upon which depends claim 45.  This combination, specifically Walvoord, further discloses: a system as in Claim 34, wherein the mapping unit that receives the image data of the camera transmitted by the communication interface as well as the location data and the LiDAR data, and that generates location-based 3D maps by combining the camera images and the LiDAR data for each location (Figure 6 of Walvoord shows a flowchart according to the invention in which 2D images with metadata (610) are combined with high fidelity point cloud data which, as disclosed in col. 9, lines 42-53, may be lidar-based.).

Claims 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Noone in view of Walvoord, in view of Jarrell, in further view of Miller, US 2013/0289864 A1.

Regarding claim 39, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 37, upon which claim 39 depends.  This combination, specifically Noone, further discloses: a system as in Claim 37, wherein the image processing unit that determines the parking location and the speed of the vehicles ([0042] in Goldstein discloses speed as an identified criterion for vehicles.) identified and the road condition (Noone in page 17, lines 20-24 disclose imaging a road condition for reporting purposes.), 
The combination of Goldstein, Noone, and Jarrell does not disclose the image processing unit determines: number of vehicles and the traffic flow rate based on the defined rules.
However Miller discloses in an analogous art that radar at a local data capture device can be used to determine vehicle velocities [0036], while [0029] discloses number of vehicles passing by a sensor at a particular time may be counted
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to establish a threshold speed level that distinguishes normal traffic flow conditions, from abnormal or congested traffic conditions, and to use such a trained definition in the analysis of image data from the disclosure of Goldstein, as suggested by Miller, in order to automatically identify traffic incidences in a road network (Miller, [0001]-[0002].)

Regarding claim 40, the combination of Goldstein, Noone, in view of Walvoord, and in view of Jarrell discloses the limitations of claim 33, upon which depends claim 40. This combination does not disclose: a system as in Claim 33, wherein the detection unit that determines abnormal conditions by evaluating the data received based on the lower and upper limit definitions.
However, Miller discloses in an analogous art monitoring traffic flow conditions, and detecting anomalous events like accidents, based on a determination that the traffic-flow velocity information is less than a threshold velocity value associated with the specific location and time being monitored ([0016]) 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to establish a threshold speed level that distinguishes normal traffic flow conditions, from abnormal or congested traffic conditions, and to use such a trained definition in the analysis of image data from the disclosure of Goldstein, as suggested by Miller, in order to automatically identify traffic incidences in a road network (Miller, [0001]-[0002].)

Regarding claim 41, the combination of Goldstein, in view of Noone, in view of Walvoord, and in view of Jarrell, in view of Miller discloses the limitations of claim 40, upon which depends claim 41. This combination, specifically Miller, further discloses: a system as in Claim 40, wherein the detection unit that analyses the sensor data received from more than one environment monitoring unit and the associated location data and determines the location of the incident by combining the relative data in location dependent measurements (Miller discloses identifying spatial-temporal impact regions “i” upstream of the incident in [0036].).

a system as in Claim 41, wherein the detection unit that measures the traffic flow rate and the number and dimensions of the vehicles using the data received from the RaDAR units in the environment monitoring unit (Miller also discloses in [0036] that radar at a local data capture device can be used to determine vehicle velocities, while [0029] discloses number of vehicles passing by a sensor at a particular time may be counted.).

Regarding claim 43, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in view of Miller discloses the limitations of claim 41, upon which depends claim 42. This combination, specifically Goldstein, further discloses: a system as in Claim 42, wherein the detection unit that categorizes the vehicles, the dimensions of which are determined, according to the dimensions thereof (Goldstein discloses “weight and measurement” as a form of vehicle identification, in [0041]).

Regarding claim 44, the combination of the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in view of Miller discloses the limitations of claim 39, upon which depends claim 44. This combination, specifically Goldstein, further discloses: a system as in Claim 39, wherein the storage unit that enables the evaluation results of the image processing unit and the detection unit, the reference information necessary for the evaluation process and the data identified and determined by the units in the analysis unit to be categorized, to be associated with the location and time information and to be stored (Goldstein discloses license plate recognition and facial recognition, and discloses that the detected plates may be searched [0041]-[0042], as well as well facial images, which searching is based on the indexing and categorization of facial information ([0039]).).
Claims 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in further view of Li, US 2015/0302633 A1

Regarding claim 46, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 45, upon which depends claim 46.  This combination does not disclose: system as in Claim 45, wherein the mapping unit that performs 3D mapping using the data transmitted by the environment monitoring unit comprising the 360 degree panoramic camera and that associates the same with the location and time information so as to be stored.
However Li discloses: system as in Claim 45, wherein the mapping unit that performs 3D mapping using the data transmitted by the environment monitoring unit comprising the 360 degree panoramic camera and that associates the same with the location and time information so as to be stored (Li in [0047] discloses capturing and storing street level panoramic images, associated with a 3D location and orientation, geographic location of capture, and a timestamp.  This information may all be in a storage system 150.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature of associating panoramic image information with GPS coordinates and timestamp information, and storing said information in association with one another, as disclosed in Li, in order to allow a user at client computing device to search for a specific panoramic image based on the associate location information (Li [0056]).

Regarding claim 48, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in view of Li discloses the limitations of claim 46, upon which depends claim 48.  This combination, specifically Li, further discloses: a system as in Claim 46, wherein the mapping unit that enables the user (K) to perform searches on the 3D map based on time and location and to view the stored images of the corresponding time and location in 3D by means of the user access device ([0056] in Li discloses searching the panoramic images based on location, and [0054]-[0055] disclose that a server may query the panoramic image storage system to obtain panoramic images having a same 1D snap location as a first panoramic image, as in figure 4, but having a different timestamp.).

Regarding claim 50, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in view of Li discloses the limitations of claim 48, upon which depends claim 50.  This combination, specifically Li, further discloses: a system as in Claim 48, wherein the mapping unit that enables the user (K) to access by means of the user access device and to view the images of the 3D panoramic camera in the environment monitoring unit in real time ([0057]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in further view of Berkovich, US 2013/0187952 A1.

Regarding claim 47, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell discloses the limitations of claim 45, upon which depends claim 47.  This combination does not disclose: a system as in Claim 45, wherein the mapping unit that is integrated with the GIS.
However Berkovich discloses integrating a geographic database, which may be GIS ([0075]) into a method of displaying supplementary information aligned with a view of a scene (Abstract).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a GIS-based as part of the mapping unit disclosed in Walvoord, because such systems were known in the art for this purpose ([0075]), and would have provided predictable results, and the integration of the two would have been a predictable use of prior art 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Noone in view of Walvoord, in view of Jarrell, in view of Li, in further view of Kankainen, US 2011/0141141 A1

Regarding claim 49, the combination of Goldstein, in view of Noone, in view of Walvoord, in view of Jarrell, in view of Li discloses the limitations of claim 48, upon which depends claim 49.  This combination does not disclose: a system as in Claim 48, wherein the mapping unit that enables the user (K) to view the images tagged on the 3D city map with a location and time using VR wearable devices.
However Kankainen discloses in analogous art using geo-tagging of location in an augmented reality disclose, to present a mixed image to a user (See [0021], “content geo-tagged”).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use mixed reality image with geo-tagged overlays, as disclosed in Kankainen, in order to assist a user in navigating the 3D map imagery (Kankainen [0002]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425